MELTON, Justice,
dissenting.
While I agree that the conduct involved in this case merits a severe punishment, I believe that a prolonged suspension with conditions for reinstatement, rather than disbarment, would be a more appropriate sanction. As the Review Panel concluded in this case, the respondent’s over thirty years of distinguished service to the bench and bar with no disciplinary problems whatsoever should *10serve as a significant mitigating factor with respect to the punishment imposed here. See, e.g., In the Matter of Shelfer, 278 Ga. 55, 56 (597 SE2d 365) (2004) (After considering several mitigating factors, including “the absence of a prior disciplinary record during [the attorney’s] three and a half decades of practice,” the Court imposed a two-year suspension for an attorney who stole over $100,000 from his client over two years). Indeed, with regard to unearned fees and misleading billing practices such as those involved in this case, reimbursement to the client for any unearned fees and, at the very least, the additional requirements recommended by the Review Panel (i.e., that the respondent successfully participate in the State Bar’s Law Practice Management Program and complete six hours of continuing legal education on legal ethics at her own expense) would certainly seem to be appropriate conditions to impose for the respondent to be reinstated following an extensive suspension from the practice of law. See In the Matter of Champion, 275 Ga. 140 (562 SE2d 179) (2002) (attorney who converted client funds to her own use and initially lied to State Bar about doing so given 12-month suspension with conditions for reinstatement (including condition to attend State Bar Ethics School at her own expense) where she had no prior disciplinary history and had reimbursed client). In any event, because, in my view, the ultimate sanction of disbarment does not properly take into account the respondent’s otherwise distinguished career as a significant mitigating factor, I must respectfully dissent.
Decided March 28, 2014.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
I am authorized to state that Chief Justice Thompson joins in this dissent.